DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 2-3, filed 2/03/2021, with respect to claims 27-52, in light of the abandonment of parent application on 2/18/2021, have been fully considered and are persuasive.  The rejection of said claims has been withdrawn. 

Reasons for Allowance
Claims 27-52 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Regarding Claim 27, the cited prior art of record does not teach or fairly suggest an insulated electrical conductor, comprising: an electrical conductor comprising an oxide layer on at least part of a surface of the electrical conductor; and an insulating coating on at least a portion of the oxide layer, wherein: a combination of the electrical conductor and the insulating coating has been subjected to heat treatment after the insulating coating is applied to at least the portion of the oxide layer, the heat treatment comprising heating to a temperature at or greater than the melting temperature of the insulating coating; and the insulated electrical conductor exhibits adhesion between the 10insulating coating and one or more of the electrical conductor and the oxide layer such that the 
Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 28-52 depends either directly or indirectly upon claim 27 and thus is allowable for at least the same reasons. 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/RJA/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847